   Case: 1:20-cv-06506 Document #: 38 Filed: 12/11/20 Page 1 of 1 PageID #:4982




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


DECKERS OUTDOOR CORPORATION,
                                                    Case No. 20-cv-06506
                       Plaintiff,
                                                    Judge Gary Feinerman
       v.
                                                    Magistrate Judge Beth W. Jantz
ELECTRICAL SPARKLE, et al.,

                       Defendants.


                    NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiff Deckers

Outdoor Corporation (“Plaintiff”) hereby dismiss this action with prejudice as to the following

Defendant:

               Defendant Name                                        Line No.
                   Obosoyo                                              99


Dated this 11th day of December 2020.      Respectfully submitted,


                                           /s/ RiKaleigh C. Johnson
                                           Amy C. Ziegler
                                           Justin R. Gaudio
                                           RiKaleigh C. Johnson
                                           Martin F. Trainor
                                           Greer, Burns & Crain, Ltd.
                                           300 South Wacker Drive, Suite 2500
                                           Chicago, Illinois 60606
                                           312.360.0080 / 312.360.9315 (facsimile)
                                           aziegler@gbc.law
                                           jgaudio@gbc.law
                                           rjohnson@gbc.law
                                           mtrainor@gbc.law

                                           Counsel for Plaintiff Deckers Outdoor Corporation

                                              1
